Citation Nr: 0621013	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder for the period 
from August 21, 1998, to November 30, 2000.

2.  Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder for the period from December 
1, 2000, to September 12, 2002.

3.  Entitlement to an evaluation greater than 70 percent for 
post-traumatic stress disorder for the period commencing on 
September 13, 2002.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran, with Ms. M.R. as observer.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran service connection for post-traumatic stress disorder 
(PTSD), assigning a 50 percent disability rating, effective 
November 9, 2000.  A 100 percent disability rating was 
assigned for hospitalization, in excess of 21 days, from the 
effective date of entitlement, November 9, 2000 to December 
1, 2000.  The veteran is appealing, inter alia, the initial 
evaluation assigned.

During the course of the appeal, in an October 2004 appellate 
decision, the Board granted the veteran an earlier effective 
date of August 21, 1998 for his award of service connection 
for PTSD and remanded the intertwined issue of entitlement to 
a higher initial evaluation for PTSD for adjudication at the 
RO level.  By rating decision of November 2005, the RO 
implemented the Board's decision and assigned the veteran's 
PTSD a 30 percent evaluation from August 21, 1998 to November 
30, 2000; a 50 percent evaluation from December 1, 2000 to 
September 12, 2002; and a 70 percent evaluation for the 
period commencing on September 13, 2002.  The rating decision 
also awarded the veteran a total disability rating for 
individual unemployability and Chapter 35 Dependents' 
Educational Assistance commencing on September 13, 2002.  
Thereafter, the case was returned to the Board and the 
veteran now continues his appeal.  

In view of the foregoing developments, the issues on appeal 
are now entitlement to an initial evaluation greater than 30 
percent for PTSD from August 21, 1998 to November 30, 2000; 
entitlement to an evaluation greater than 50 percent for PTSD 
from December 1, 2000 to September 12, 2002; and entitlement 
to an evaluation greater than 70 percent for PTSD commencing 
on September 13, 2002.

As will be further discussed in below in the REMAND portion 
of this decision, the issue of entitlement to an evaluation 
greater than 70 percent for PTSD commencing on September 13, 
2002 is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the period from August 21, 1998, to November 30, 
2000, the veteran's service-connected PTSD was manifested by 
occasional memory flashbacks and nightmares with intrusive 
thoughts and disturbed sleep, which produced mild to moderate 
psychiatric impairment and occasional decreases in work 
efficiency.

2.  For the period from December 1, 2000, to September 12, 
2002, the veteran's service-connected PTSD was manifested by 
persistent memory flashbacks, nightmares, intrusive thoughts, 
hypervigilance, poor sleep, depression, anhedonia, anxiety, 
impaired concentration, and social isolation, which produced 
occupational and social impairment with reduced reliability 
and productivity due to disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 30 
percent for PTSD for the period from August 21, 1998, to 
November 30, 2000, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).

2.  The criteria for an evaluation greater than 50 percent 
for PTSD for the period from December 1, 2000, to September 
12, 2002, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the provisions of the VCAA as it 
pertained to his claim for a higher initial evaluation for 
PTSD in correspondence dated in November 2004.  

With respect only to the issue of entitlement to increased 
evaluations for PTSD for the period from August 21, 1998 to 
September 12, 2002, the Board finds that the veteran has been 
made aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  All relevant VA and private 
treatment records showing his psychiatric state for the time 
period of August 21, 1998 to September 12, 2002 have been 
obtained and associated with the evidence.  Furthermore, he 
has not identified any additional evidence relevant to the 
aforementioned time period that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim 
in this regard, and he has been notified of VA's efforts to 
assist him. (See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).)  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim for a rating 
increase for PTSD for the time period of August 21, 1998 to 
September 12, 2002.  For these reasons, further development 
is not necessary to meet the requirements of 38 U.S.C.A. 
§§ 5103 and 5103A; the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, and that the available medical evidence is 
sufficient for an adequate determination with respect to this 
specific issue.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nichelson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
finds that full compliance with VCAA has been accomplished 
regarding the issue of entitlement to increased evaluations 
for PTSD for the period from August 21, 1998 to September 12, 
2002.  Therefore, as there has been substantial compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of the claim in this regard would not cause 
any prejudice to the veteran.

Pertinent laws and regulations - increased ratings for PTSD:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

The veteran's service-connected PTSD is rated under the 
following criteria:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name






100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2005)

The Board notes that this case is based on an appeal of a 
rating decision involving an original grant of service 
connection for PTSD.  In the course of the appeal, the 
effective date of the award of VA compensation for this 
psychiatric disability has been established as August 21, 
1998.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for PTSD for separate periods of time, from August 21, 1998, 
to the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As previously discussed, the Board will address the 
issues of entitlement to an initial evaluation greater than 
30 percent for PTSD for the period from August 21, 1998 to 
November 30, 2000, and entitlement to an evaluation greater 
than 50 percent for PTSD for the period from December 1, 2000 
to September 12, 2002 in this appellate decision.



Entitlement to an initial evaluation greater than 30 percent 
for PTSD 
for the period from August 21, 1998 to November 30, 2000.

The medical evidence pertaining to the degree of impairment 
caused by the veteran's PTSD for the period from August 21, 
1998 to November 30, 2000 includes his private treatment 
records and VA records showing psychiatric treatment and 
counseling.  Among these records is the report of an October 
1998 VA psychiatric evaluation that shows that the veteran's 
complaints included recurring intrusive thoughts and 
occasional nightmares several times per month relating to his 
traumatic wartime experiences while serving in Vietnam during 
active duty.  The examiner noted that the veteran described 
significant avoidant behavior to keep himself from any 
stimuli that would remind him of his wartime stressors or 
cause him to brood upon them.  He also described 
hypervigilant behavior and an exaggerated startle response.  
Mild clinical anhedonia was also indicated.  He had a 
meaningful relationship with his wife and did not exhibit 
detachment, estrangement, or a restricted affect although he 
reported that he did not have many close friends.  On mental 
status examination, he was punctual for the interview, 
casually dressed, adequately groomed and in no acute 
distress.  He was alert and oriented on all spheres and 
displayed no unusual behavioral mannerisms or affectations.  
His eye contact was good and his speech was normal.  His 
affect was euthymic and there was no evidence of suicidal or 
homicidal thoughts.  His thought processes and content were 
normal and without hallucinations or delusional thinking.  He 
displayed fair judgment and insight.  The diagnosis was mild 
PTSD and his Global Assessment of Functioning (GAF) score was 
65 - 75, indicating only slight to mild impairment.

In an October 2000 statement, a private psychologist who 
counseled the veteran in April - May 2000 presented a summary 
describing the veteran as being depressed and suffering from 
poor sleep due to PTSD.  He was using prescribed psychotropic 
medication for his PTSD symptoms.

Based on the foregoing discussion of the evidence, the Board 
finds that the 30 percent evaluation assigned for the 
veteran's PTSD adequately reflects the state of severity of 
his psychiatric disability for the period commencing on 
August 21, 1998 to November 30, 2000.  Although the evidence 
pertaining to this time period indicates that the veteran did 
not have many close friends, he was close with his spouse and 
did not otherwise display any serious inability to function 
in social settings.  His speech was normal, he did not have 
suicidal or homicidal ideation, and he was able to maintain 
adequate personal hygiene.  There was no thought disorder or 
impairment of thinking, mood, judgment, insight, or 
concentration ability.  His primary psychiatric symptoms are 
disturbed sleep, hypervigilance, persistent intrusive 
thoughts of his traumatic wartime experiences, depression, 
and anhedonia, which were treated with counseling and 
medication. Overall, his GAF scores and the clinical 
descriptions of his PTSD for the period at issue indicate 
that his PTSD was mild to moderately disabling and this is 
reflected in the criteria for a 30 percent evaluation under 
the rating schedule.  The assignment of a 50 percent 
evaluation for PTSD is not warranted as the objective 
clinical evidence does not demonstrate that his PTSD is 
manifested by flattened affect, impaired speech, difficulty 
in understanding complex commands, impairment of both his 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation, or difficulty 
in establishing and maintaining effective work and social 
relationships, notwithstanding his evident desire to keep 
social contacts to a minimum.  Therefore, the veteran's claim 
for an initial evaluation greater than 30 percent for PTSD 
for the period from August 21, 1998 to November 30, 2000 must 
be denied.

Entitlement to an evaluation greater than 50 percent for PTSD 
for the period from December 1, 2000, to September 12, 2002.

The medical evidence pertaining to the veteran's PTSD for the 
period from December 1, 2000 to September 12, 2002 includes a 
VA hospitalization summary dated in very late November 2000 
shows that the veteran was admitted in September 2000 for 
inpatient treatment of PTSD.  His GAF score was 47 on initial 
admission, indicating serious impairment of social and 
occupational functioning.  The summary shows that the 
veteran's primary PTSD manifestations were poor sleep, 
nightmares, problems controlling his anger, and intrusive 
thoughts.  He was provided with increased doses of 
psychotropic medication and counseling therapy.  His mental 
status examination shows that he was alert and oriented on 
all spheres and did not suffer from hallucinations, suicidal 
or homicidal ideation, or delusional thinking.  He displayed 
good personal hygiene, fair insight, and good judgment.  His 
concentration, long and short-term memory, and abstraction 
ability were fair.  His speech was coherent, relevant, and 
goal-directed.  His mood was mildly depressed with 
appropriate affect.  H was discharged in late November 2000.

A March 2001 private psychiatric counseling summary shows 
that the veteran was in a depressed mood and displayed 
halting speech.  His concentration was poor at times.  
Otherwise, he was alert and oriented on all spheres and did 
not present any psychotic symptoms, inappropriate affect, 
suicidal or homicidal ideation, or thought disorder.  The 
veteran was prescribed psychotropic medication for his PTSD 
symptoms.

The evidence indicates that the veteran was disabled for 
purposes of receiving SSA benefits during this time period, 
primarily due to an orthopedic disability affecting his 
spine.

A private psychologist's counseling report dated in January 
2002 shows that the veteran suffered from memory flashbacks 
and nightmares associated with his stressful experiences 
during service in Vietnam.  His sleep was poor and he was 
socially isolated, venturing outside his home only to 
maintain his treatment appointments, but generally remaining 
at home to avoid crowds.  He was very tense in public venues.  
He also had problems controlling his temper and was prone to 
angry outbursts.  The examiner indicated that the veteran had 
low frustration tolerance and displayed anxiety and 
obsessive-compulsive behavior.

The report of a January 2002 VA psychiatric examination shows 
that the veteran was diagnosed with PTSD and was depressed, 
anxious, suspicious of others, and exhibited an exaggerated 
startle response and hypervigilant behavior.  He experienced 
frequent nightmares with poor sleep and intrusive thoughts 
and memory flashbacks relating to his military experiences in 
Vietnam.  He avoided crowds and social venues as often as 
possible, preferring to stay in his home with only the 
company of his immediate family.  He was anhedonic and now 
longer participated in prior hobbies which once held his 
interest.  He used psychotropic medication to partially 
control his PTSD symptoms.  On mental status examination, he 
was alert and oriented on all spheres but evasive and avoided 
eye contact with the examiner.  He was quick to anger without 
adequate cause, which was socially alienating.  His affect 
was restricted and occasionally dysthymic.  His insight and 
judgment was poor at times but made adequate with medication.  
The diagnosis was severe PTSD and his GAF score was 49, 
indicating serious social and occupational impairment.

A VA report dated in July 2002 shows that the veteran was 
referred to urgent care for treatment of PTSD.  He reported 
having nightmares, poor sleep, extreme depression and 
anxiety, social withdrawal and self-isolation, exaggerated 
startle response, difficulty communicating with his immediate 
family, extreme anger, and emotional disconnection.  He was 
using prescribed psychotropic medication for his PTSD.  On 
mental status examination, he was casually groomed and 
dressed and appeared anxious.  He displayed poor eye contact 
with the examiner and had difficulty concentrating and 
focusing on the interview due to an increased startle 
response to external stimuli.  He was also guarded and 
evasive and exhibited persecution ideation.  He felt 
depressed and constantly tired, and he reported having low 
energy and motivation.  He expressed frustration with his 
condition and despair.  He was alert and oriented on all 
spheres.  His cognitive functions were intact and he 
possessed moderate insight into his problems but his contact 
with reality was somewhat impaired and his judgment and 
impulse control were poor.  His GAF score was 49, indicating 
serious social and occupational impairment.

The Board finds that the 50 percent evaluation assigned for 
the veteran's PTSD for the period from December 1, 2000 to 
September 12, 2002, adequately compensates him for the 
present state of social and occupational impairment imposed 
by this psychiatric disability.  However, the evidence does 
not indicate that his major depression is manifested by a 
level of impairment that warrants a 70 percent evaluation.  
The evidence does not indicate that his PTSD produces 
suicidal ideation, obsessional rituals which interfere with 
routine activities, severe speech abnormalities, panic 
attacks or depression so severe as to affect his ability to 
function independently, appropriately and effectively in his 
daily activities of living, spatial disorientation, or 
neglect of his personal appearance and hygiene.  Although 
there is evidence of impaired impulse control due to anger 
control problems, along with social isolation, difficulty 
communicating with his family, impaired concentration, and 
lowered frustration tolerance, all of which would impose 
difficulty in adapting to stressful circumstances in a work 
setting and social isolation, the Board does not find that 
these symptoms more closely approximate the criteria for a 70 
percent evaluation.  The veteran is still able to maintain 
his current marital relationship, and his present deficits in 
his ability to function in the social and occupational 
spheres of his life are adequately addressed in the 50 
percent evaluation currently assigned.  In view of the 
foregoing discussion, his claim for an evaluation higher than 
50 percent for major depression for the period from December 
1, 2000 to September 12, 2002 is therefore denied.


ORDER

An initial evaluation greater than 30 percent for PTSD for 
the period from August 21, 1998 to November 30, 2000 is 
denied.

An evaluation greater than 50 percent for PTSD for the period 
from December 1, 2000 to September 12, 2002 is denied.


REMAND

In correspondence dated in January 2005 that was submitted by 
the veteran in support of his claim, he presented statements 
that, in essence, contended that his service-connected PTSD 
had worsened in the time since his last VA psychiatric 
examination in 2002.  The Board's review of the veteran's 
claims folder shows that the most current medical assessment 
of record addressing the severity of his PTSD was the report 
of a VA psychiatric examination that was conducted in 
September 2002.  As the findings contained within this report 
are almost four years old, the Board deems the current 
evidence to be inadequate for purposes of determining his 
mental status and the severity of his psychiatric disability 
for the period from September 12, 2002 to the present time.  
Therefore, the issue of entitlement to an evaluation greater 
than 70 percent for PTSD for the period commencing on 
September 13, 2002 should be remanded to the RO so that the 
veteran may be scheduled for a VA psychiatric examination in 
order to obtain a contemporaneous picture of the present 
state of his mental condition.  [See Weggenmann v. Brown, 5 
Vet. App. 281 (1993): Where a veteran claims that his 
disability is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
his current condition, VA's duty to assist includes providing 
a new medical examination.  See also Green v. Derwinski, 1 
Vet. App. 121 (1991); Allday v. Brown, 7 Vet. App. 517 
(1995); Goss v. Brown, 9 Vet. App. 109, 114 (1996): 
Fulfillment of the VA's duty to assist includes the conduct 
of a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.]

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as it 
pertains to the claim of entitlement to 
an evaluation greater than 70 percent for 
PTSD for the period commencing on 
September 13, 2002.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
which treated the veteran for PTSD since 
September 2002. After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran must be provided with a 
VA psychiatric examination to evaluate 
the current severity of his PTSD.  The 
psychiatrist or psychologist assigned to 
the task must review the veteran's 
claims folder in conjunction with the 
examination.  Any tests deemed 
appropriate by the psychiatrist or 
psychologist must be conducted.  All 
pertinent symptomatology and findings 
must be reported in detail.  A 
comprehensive history of the veteran's 
social and occupational activities 
should be obtained.  The psychiatrist or 
psychologist is requested to indicate in 
the opinion which of the following (a, 
b, or c) best describes the veteran's 
mental impairment caused by the PTSD:

(a.)  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name; or

(b.)  Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; or 

(c.)  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

After examining the veteran, the 
examiner must assign a Global Assessment 
of Functioning score, with an 
explanation of the score assigned.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

5.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should readjudicate 
the veteran's claim of entitlement to an 
evaluation greater than 70 percent for 
PTSD for the period commencing on 
September 13, 2002.  If the maximum 
benefit is not awarded with respect to 
this claim, the veteran must be provided 
with a Supplemental Statement of the 
Case and an appropriate period of time 
must be allowed for response.  The case 
must then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



______________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


